DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Replacement Drawing(s) filed on February 25, 2021 is/are approved by the U. S. examiner.

Specification
The specification is objected to because it lacks a “Brief Description of the Drawing” section, along w/ a brief description of the figure.  The Applicants may find it convenient to submit a Substitute Specification that includes this “Brief Description of the Drawing” section (along w/ a “Marked Up” copy of the specification that shows the changes and/or amendments to the original specification and also a statement that the Substitute Specification does not contain any new matter).  Such a submission of a Substitute Specification would eliminate any confusion for the Issue Branch as to exactly which specification is being amended (i. e. the published specification, or the international specification or another specification present in the IFW) and would also eliminate any confusion as to exactly where the proposed amendments should be entered.

Allowable Subject Matter
It is noted that the international examiner has allowed all of the Applicants’ claims over the prior art listed in the International Search Report for the International Preliminary Report on Patentability associated w/ PCT/EP2019/072422 (i. e. the Applicants’ parent application).  No further comment regarding the art discussed in this Report on Patentability is deemed necessary by the U. S. examiner.
One of the more relevant references discovered from the search of the U. S. examiner is U. S. Pat. 9,981,258 B2.  This U. S. Pat. 9,981,258 B2 is relevant in as much as it also describes an integrated LNT-TWC catalytic device that is characterized by providing two washcoats of catalytic material over a substrate.  The first washcoat comprises at least one first platinum group metal component supported on a rare earth material and the second washcoat comprises at least a second platinum group metal supported on a first oxygen storage component and also (optionally) a third platinum group metal component supported on a refractory inorganic oxide or on a second oxygen storage component: please note at least the abstract as well as col. 11 lns. 7-25 and also col. 13 lns. 24-31 in this U. S. Pat. 9,981,258 B2.  Col. 13 lns. 24-31 in this U. S. Pat. 9,981,258 B2 describes an embodiment where the second layer is coated over the entire axial length of the first layer.  However, the Applicants’ independent claims embrace an embodiment that requires the provision of three distinct zones on the substrate w/ the additional requirement that zone C is arranged over zone B and also covers from 20 to 60 percent of the (entire?) length of the substrate (and at least these particular features are not taught or suggested in this U. S. Pat. 9,981,258 B2).  In contrast, at least the abstract and the claims in this U. S. Pat. 9,981,258 B2 only allude to the provision of two catalytic layers on the substrate (but not three).  Additionally, the Examples 1 and 2 in this U. S. Pat. 9,981,258 B2 allude to articles where the undercoat comprises 1 weight percent Pt and 0.1 weight percent Pd (which is contrary to the Applicants’ claimed requirement 
The Applicants’ specification in paragraph number 26 urges advantage of the Applicants’ invention as being able to minimize the consumption of fuel (evidently, during the catalytic conversion), and paragraph number 27 in the Applicants’ specification urges additional advantages of the Applicants’ invention as being able to effectively convert the NOx over the entire temperature range of the exhaust gas – including cold start temperatures.  These unexpected advantages are additional evidence that support the patentability of the Applicants’ claims.
For at least these reasons, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ claims over the teachings provided in this U. S. Pat. 9,981,258 B2 (either alone or combined w/ other art).
In conclusion, all of the Applicants’ claims have been allowed over the art of record.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2021/0213425 A1; US 2019/0224649 A1; US 2017/0001169 A1; US 2016/0047286 A1 and U. S. Pat. 11,161,100 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736